\ UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-36150 SORRENTO THERAPEUTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0344842 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 9380 Judicial Drive, San Diego, California 92121 (Address of Principal Executive Offices) (858) 210-3700 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated file or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x. The number of shares of the issuer’s common stock, par value $0.0001 per share, outstanding as of November 9, 2015 was 37,767,085. Sorrento Therapeutics, Inc. Index to Consolidated Financial Statements Part I Financial Information 1 Item1. Consolidated Financial Statements 1 Consolidated Balance Sheets as of September 30, 2015 (Unaudited) and December 31, 2014 (Audited) 1 Unaudited Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2015 and 2014 2 Unaudited Consolidated Statements of Comprehensive Income (Loss) for the Three and Nine Months Ended September30, 2015 and 2014 3 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2015 and 2014 4 Notes to Unaudited Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures About Market Risk 27 Item4. Controls and Procedures 28 Part II Other Information 29 Item1. Legal Proceedings 29 Item1A. Risk Factors 29 Item6. Exhibits 54 Signatures 55 PART I. FINANCIAL INFORMATION Item1. Consolidated Financial Statements. SORRENTO THERAPEUTICS, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except for share amounts) September 30, December 31, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities — Grants and accounts receivables, net Prepaid expenses and other, net Total current assets Property and equipment, net Intangibles, net Goodwill Investments in common stock Equity method investments — Long-term assets held for sale — Other, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related Current portion of deferred compensation Accrued expenses Acquisition consideration payable — Current portion of debt Total current liabilities Long-term debt Deferred compensation Deferred tax liabilities Long-term liabilities held for sale — Deferred revenue Deferred rent and other 75 Total liabilities Commitments and contingencies Equity: Sorrento Therapeutics, Inc. equity Preferred stock, $0.0001 par value; 100,000,000 shares authorized and no shares issued or outstanding — — Common stock, $0.0001 par value; 750,000,000 shares authorized and 37,767,085 and 36,184,912 shares issued and outstanding at September 30, 2015 and December 31, 2014, respectively 4 4 Additional paid-in capital Accumulated other comprehensive income — Accumulated deficit ) ) Total Sorrento Therapeutics, Inc. stockholders' equity Noncontrolling interests — Total equity Total liabilities and equity $ $ See accompanying unaudited notes 1 SORRENTO THERAPEUTICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Grant $ Sales and services Total revenues Operating costs and expenses: Costs of revenues Research and development Acquired in-process research and development — General and administrative Intangible amortization Total costs and operating expenses Loss from operations ) Gain on sale of IgDraSol, net — — Interest expense ) Interest income 1 2 1 11 Income (loss) before income tax expense ) ) Income tax expense — — Net loss ) Net loss attributable to noncontrolling interests ) — ) — Net loss attributable to Sorrento $ ) $ ) $ ) $ ) Net loss per share - basic and diluted per share attributable to Sorrento $ ) $ ) $ ) $ ) Weighted-average shares used during period - basic and diluted per share attributable to Sorrento See accompanying unaudited notes 2 SORRENTO THERAPEUTICS, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (In thousands) Three Months Ended September 30, Nine Months Ended September 30, Net loss attributable to Sorrento $ ) $ ) $ ) $ ) Other comprehensive income: Unrealized gains on marketable securities — — Total other comprehensive income — — Comprehensive income (loss) attributable to Sorrento ) ) Comprehensive income (loss) attributable to noncontrolling interests — Comprehensive income (loss) $ $ ) $ $ ) See accompanying unaudited notes 3 SORRENTO THERAPEUTICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended September 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by and (used in) operating activities: Depreciation and amortization Non-cash interest expense Gain on sale of IgDraSol ) — Stock-based compensation Acquired in-process research and development Provision for doubtful accounts 4 9 Deferred tax provision — Changes in operating assets and liabilities; net of acquisitions: Grants and other receivables ) Prepaid expenses and other ) Accounts payable ) ) Deferred revenue — Accrued expenses and other liabilities Net cash used for operating activities ) ) Investing activities Purchases of property and equipment ) ) Proceeds from sale of IgDraSol — Investments in common stock ) — Net cash provided by (used in) investing activities ) Financing activities Net borrowings under loan and security agreement — Proceeds from issuance of common stock, net of issuance costs and repurchases — Net principal payments under loan and security agreement ) — Net payments of deferred compensation ) — Proceeds from exercise of stock options — Net cash (used in) provided by financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Cash paid during the period for: Income taxes $ 3 $ 6 Interest paid $ $ Supplemental disclosures of non-cash investing and financing activities: Change in unrealized gains (losses) on marketable securities $ $ — Increase in cost method investment in deferred revenue $ ) $ — Contributions to equity method investments made on Company's behalf $ ) $ — Property and equipment costs incurred but not paid $ $ — Issuance of 1,306,272 shares to former stockholders of IgDraSol $ — $ — See accompanying unaudited notes 4 SORRENTO THERAPEUTICS, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2015 (In thousands, except for share amounts) 1. Nature of Operations, Summary of Significant Accounting Policies and Business Activities Nature of Operations and Basis of Presentation Sorrento Therapeutics, Inc. (NASDAQ: SRNE), together with its subsidiaries (collectively, the “Company”) is a biopharmaceutical company focused on the discovery, acquisition, development and commercialization of proprietary therapeutic products for addressing significant unmet medical needs worldwide. The Company’s primary therapeutic focus is oncology, including the treatment of chronic cancer pain, but is also developing therapeutic products for other indications, including immunology and infectious diseases. The Company currently has multiple clinical development programs underway: CAR-T programs for solid tumors, resiniferatoxin, or RTX, a non-opiate, ultra potent and selective agonist of the TRPV-1 receptor for intractable pain in end-stage disease and its clinical development program for its biosimilar/biobetter antibodies that the Company licensed from Mabtech Limited, a holding company for antibody development and manufacturing companies in China. On July8, 2015, the Company consummated the previously announced sale to NantPharma, LLC, a related party, of all of the Company’s equity interests in IgDraSol, Inc., a wholly-owned subsidiary of the Company which holds all the rights to Cynviloq, a polymeric micelle based Cremophor free paclitaxel injectable finished formulation. The Company’s pipeline also includes preclinical fully human therapeutic monoclonal antibodies (mAbs) such as its fully human anti-PD-L1 and anti-PD-1 checkpoint inhibitors derived from its proprietary G-MAB® library platform, antibody drug conjugates (ADCs), bispecific antibodies (BsAbs), as well as Chimeric Antigen Receptor-T Cell (CAR-T) and Chimeric Antigen Receptor Tumor-attacking Neukoplast® (CAR.TNK™, pronounced “CARTANK”) for adoptive cellular immunotherapies (ACI). The Company’s objective is to develop its antibody drug products and adoptive cellular immunotherapies as: (i)First in Class (FIC), and/or (ii)Best in Class (BIC), which may offer greater efficacy and/or fewer adverse events or side effects as compared to existing drugs, as well as fully human therapeutic antibodies derived from its proprietary G-MAB® library platform and antibody drug conjugates, or ADCs.
